DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application’s status as a 371 of PCT/KR2019/002224, filing date 02/22/2019, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0007], “a plurality of vehicles may maintain close to each other” should be “a plurality of vehicles may maintain close distances to each other” in order to provide clarity and support the ability to “maintain the vehicle distance through the control” as stated later in the paragraph
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, “at least one of vehicles” should be “at least one of the vehicles”
In claim 2, “at least one of follow vehicles” should be “at least one of the follow vehicles”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a communication unit configured to communicate”
Support for a communication unit is found in at least paragraph [0064]: “The communication unit 110 is configured to perform communications with various components provided in the vehicle. For example, the communication unit 110 may receive various information provided through a controller area network (CAN). In another example, the communication unit 110 may perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 9 recites the limitations "the first deviation condition" and “the second deviation condition”.  There is insufficient antecedent basis for these limitations in the claim. The Examiner notes that there is antecedent basis for ‘a deviation characteristic’, which is established in claim 1.
Claim 19 recites the limitations "the first deviation condition" and “the second deviation condition”.  There is insufficient antecedent basis for these limitations in the claim. The Examiner notes that there is antecedent basis for ‘a deviation characteristic’, which is established in claim 1.
Regarding claim 12, it is unclear as to how the sub-follow vehicle is being controlled when the processor limits the transmission of the vehicle travel information. According to claim 11, a sub-group appears to be a subset of platooning vehicles reorganized into a smaller sub-platoon. According to claim 1, vehicle travel information is transmitted via the communication unit “so that platooning is performed with one or more follow vehicles”. Thus, since a sub-group is effectively a platoon unto its own, the sub-follow vehicles would similarly need to receive vehicle travel information in order to platoon. As such, the act of limiting the transmission of the vehicle travel information to the sub-follow vehicle would appear to leave the sub-follow vehicle without the vehicle travel information needed in order to platoon, thereby preventing platooning for the sub-follow vehicle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (JP2007199939A).
Regarding claim 1, Yamazaki teaches a vehicle control device for controlling a vehicle, the vehicle control device comprising:
a communication unit configured to communicate with one or more follow vehicles set as a group;
Yamazaki teaches ([0025]): "26 is an inter-vehicle communication device for transmitting and receiving various information with other vehicles existing around the own vehicle… The information obtained by the inter-vehicle communication device 26… is used in the ECU 10 for controlling automatic driving… By using such an inter-vehicle communication device 26, in the automatic driving mode, control information about the preceding vehicle is transmitted to the following vehicle between the vehicles forming the platoon and traveling in the platoon, and conversely, the following vehicle Control information is transmitted to the preceding vehicle."
and a processor configured to transmit vehicle travel information via the communication unit so that platooning is performed with the one or more follow vehicles,
Yamazaki teaches ([0025]): "26 is an inter-vehicle communication device for transmitting and receiving various information with other vehicles existing around the own vehicle… Further, the ECU 10 transmits its own operation control information from its own vehicle to another vehicle by the inter-vehicle communication device 26. By using such an inter-vehicle communication device 26, in the automatic driving mode, control information about the preceding vehicle is transmitted to the following vehicle between the vehicles forming the platoon and traveling in the platoon, and conversely, the following vehicle Control information is transmitted to the preceding vehicle."
wherein the processor, in response to any one of the follow vehicles deviating from the group, generates a control message so that at least one of the follow vehicles drives at different distances apart from each other according to a deviation characteristic of any one of the follow vehicles.
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the vehicle 53. The distance d1 is an inter-vehicle distance between vehicles traveling in a platoon, which is set by an automatic driving control device. The distance d1 is set to a distance of several tens of centimeters to 1 m, which is considerably shorter than that when a normal driver drives by manual operation for the purpose of alleviating traffic congestion. Therefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2."

Regarding claim 5, Yamazaki teaches the aforementioned limitations of claim 1. Yamazaki further teaches:
in response to the deviation of any one of the follow vehicles satisfying a predetermined condition, the processor transmits a deviation approval message to any one of the follow vehicles.
Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..." 

Regarding claim 6, Yamazaki teaches the aforementioned limitations of claim 5. Yamazaki further teaches:
the processor receives the vehicle travel information from one or more electric components provided in the vehicle via the communication unit,
Yamazaki teaches ([0025]): "26 is an inter-vehicle communication device for transmitting and receiving various information with other vehicles existing the ECU 10 transmits its own operation control information from its own vehicle to another vehicle by the inter-vehicle communication device 26. By using such an inter-vehicle communication device 26, in the automatic driving mode, control information about the preceding vehicle is transmitted to the following vehicle between the vehicles forming the platoon and traveling in the platoon, and conversely, the following vehicle Control information is transmitted to the preceding vehicle."
and determines whether the deviation of any one of the follow vehicles satisfies the predetermined condition based on the vehicle travel information.
Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..."

Regarding claim 7, Yamazaki teaches the aforementioned limitations of claim 6. Yamazaki further teaches:
the processor receives follow vehicle travel information from the follow vehicles via the communication unit,
Yamazaki teaches ([0025]): "26 is an inter-vehicle communication device for transmitting and receiving various information with other vehicles existing around the own vehicle… Further, the ECU 10 transmits its own operation control information from its own vehicle to another vehicle by the inter-vehicle communication device 26. By using such an inter-vehicle communication device 26, in the automatic driving mode, control information about the preceding vehicle is transmitted to the following vehicle between the vehicles forming the platoon and traveling in the platoon, and conversely, the following vehicle Control information is transmitted to the preceding vehicle."
and determines whether the deviation of any one of the follow vehicles satisfies the predetermined condition based on the vehicle travel information and the follow vehicle travel information.
 Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..." Thus, the vehicle travel information of vehicle 51 and the vehicle travel information of vehicles 50 and 52 are considered when cancelling request is satisfied.


control authority restricted to a driver boarded on any one of the follow vehicles is released by the deviation approval message.
Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..." Yamazaki further teaches ([0027]): "Reference numeral 30 denotes a self-driving release switch for canceling the automatic driving of the vehicle and changing the driving to manual operation by the driver, which is provided in the driver's seat." The Examiner notes that in automatic driving, control by the driver is restricted. Thus, changing to manual operation from automatic driving releases the control authority restriction by allowing for manual operation.

Regarding claim 9, Yamazaki teaches the aforementioned limitations of claim 1. Yamazaki further teaches:
the processor receives the vehicle travel information from one or more electric components provided in the vehicle via the communication unit,
Yamazaki teaches ([0025]): "26 is an inter-vehicle communication device for transmitting and receiving various information with other vehicles existing around the own vehicle… Further, the ECU 10 transmits its own operation control information from its own vehicle to another vehicle by the inter-vehicle communication device 26. By using such an inter-vehicle communication device 26, in the automatic driving mode, control information about the preceding vehicle is transmitted to the following vehicle between the vehicles forming the platoon and traveling in the platoon, and conversely, the following vehicle Control information is transmitted to the preceding vehicle."
and determines whether the deviation characteristic satisfies the first deviation condition or the second deviation condition based on the vehicle travel information.
Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..." Thus, the vehicle travel information of vehicle 51 and the vehicle travel information of vehicles 50 and 52 are considered when cancelling request is satisfied.


the processor determines whether the deviation characteristic satisfies the first deviation condition or the second deviation condition based on a message received from any one of the follow vehicles.
Yamazaki teaches ([0069]): "As for the behavior when canceling the automatic driving mode and changing to the driving by the manual operation by the driver, first, in the state where the four vehicles (A), the vehicle 50, the vehicle 51, the vehicle 52, and the vehicle 54, are running in a platoon. The driver of the vehicle 51 operates the automatic operation release switch 32 in the driver's seat to instruct the automatic operation release ((1) in FIG. 7). Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind..." The Examiner notes that because vehicle 51 is traveling behind vehicle 50, vehicle 51 can be considered to be a follow vehicle.

Regarding claim 11, Yamazaki teaches the aforementioned limitations of claim 1. Yamazaki further teaches:
in response to any one of the follow vehicles deviating from the group, the processor sets a sub-group, a sub-leader vehicle leading the sub-group, and a sub-follow vehicle following the sub-leader vehicle.
Yamazaki teaches ([0076]): "In FIG. 8, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon with the leading vehicle as the vehicle 50." Yamazaki further teaches ([0077]): "The driver operates the automatic operation release switch 32 in the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to notify the leading vehicle 50 traveling in front of the vehicle 51 canceling the automatic driving..." Yamazaki even further teaches ([0078]): "Upon receiving the notification of the automatic driving cancellation information of the vehicle 51, the leading vehicle 50 notifies the vehicle 52 and the vehicle 52 traveling behind the vehicle 51 of the information that the platooning is divided due to the departure of the vehicle 51 from the platoon... The vehicle 52 and the automatic driving cancellation information of the vehicle 52 that received such a notification sets the vehicle 52 as a new leading vehicle..."

Regarding claim 18, Yamazaki teaches the aforementioned limitations of claim 1. Yamazaki further teaches:
when any one of the follow vehicles is scheduled to deviate from the group during platooning while being spaced apart from each other within a first predetermined range, the processor controls the communication unit so as to perform the platooning while being spaced apart from each other within a second predetermined range wider than the first predetermined range.
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the vehicle 53. The distance d1 is an inter-vehicle distance between vehicles traveling in a platoon, which is set by an automatic driving control device. The distance d1 is set to a distance of several tens of centimeters to 1 m, which is considerably shorter than that when a normal driver drives by manual operation for the purpose of alleviating traffic congestion. Therefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2." FIG. 2, included below, demonstrates that d2 is wider than d1.

    PNG
    media_image1.png
    613
    1110
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Parikh et al. (US 2016/0200318 A1), hereinafter Parikh.

Regarding claim 2, Yamazaki teaches the aforementioned limitations of claim 1. Yamazaki further teaches:
in response to the deviation characteristic satisfying a first deviation condition, the processor generates a control message so that at least one of vehicles drives at a first distance apart,
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the vehicle 53. The distance d1 is an inter-vehicle distance between vehicles traveling in a platoon, which is set by an automatic driving control device. The distance d1 is set to a distance of several tens of centimeters to 1 m, which is considerably shorter than that when a normal driver drives by manual operation Therefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2."
However, Yamazaki does not outright teach, in response to the deviation characteristics satisfying a second deviation condition, the processor generating a control message so that at least one of the follow vehicles drives at a second distance that is narrower than the first distance apart. Parikh teaches methods and systems for controlling a host vehicle to mitigate rear-end collisions with a front vehicle and a rear vehicle, comprising:
and in response to the deviation characteristic satisfying a second deviation condition, the processor generates a control message so that at least one of follow vehicles drives at a second distance that is narrower than the first distance apart.
Parikh teaches ([0006]): "Another embodiment of the invention provides a method of controlling a host vehicle. The method includes automatically maintaining the host vehicle at least a predetermined following distance from a front vehicle traveling ahead of the host vehicle. The method also includes detecting a rear vehicle traveling behind the host vehicle, determining when the rear vehicle poses a rear-end collision risk with the host vehicle, and automatically, by a controller, increasing a speed of the host vehicle when the rear vehicle poses a rear-end collision risk with the host vehicle. The method further includes automatically reducing the predetermined following distance to decrease a distance between the host vehicle and the front vehicle increase a distance between the host vehicle and the rear vehicle when the rear vehicle poses a rear-end collision risk with the host vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki to incorporate the teachings of Parikh to provide, in response to the deviation characteristics satisfying a second deviation condition, the processor generating a control message so that at least one of the follow vehicles drives at a second distance that is narrower than the first distance apart. Yamazaki and Parikh are both directed towards similar endeavors, namely that of vehicle platooning/following. One of ordinary skill in the art would find it beneficial to incorporate the teachings of Parikh, as doing so would serve to establish, in the case of a deviation in the form of a potential rear-end collision, a narrower inter-vehicle distance with a leading vehicle and a greater inter-vehicle distance with the rear vehicle. Such an arrangement is highly beneficial, as it grants the following vehicle more distance to brake, which mitigates a collision or the impact of a collision, as recognized by Parikh ([0004]).

Regarding claim 4, Yamazaki and Parikh teach the aforementioned limitations of claim 2. Yamazaki further teaches:
the first deviation condition is defined as any one of the follow vehicles deviating from the group according to a control of the processor,
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the vehicle 53. The distance d1 is an inter-vehicle distance between vehicles traveling in a platoon, which is set by an automatic driving control device. The distance d1 is set to a distance of several tens of centimeters to 1 m, which is considerably shorter than that when a normal driver drives by manual operation Therefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2." Yamazaki further teaches ([0027]): "Reference numeral 30 denotes a self-driving release switch for canceling the automatic driving of the vehicle and changing the driving to manual operation by the driver, which is provided in the driver's seat." The Examiner notes that in paragraph [0069], it is disclosed that the ECU 10 (i.e., the processor) uses the inter-vehicle communication device 26 to cancel the automatic driving of the vehicle 51 with respect to the vehicle 50 traveling in front and the vehicle 52 traveling behind.
and the second deviation condition is defined as any one of the follow vehicles deviating from the group regardless of the control of the processor.
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the vehicle 53. The distance d1 is an inter-vehicle distance between vehicles traveling in a platoon, which is set by an automatic driving control device. The distance d1 is set to a distance of several tens of centimeters to 1 m, which is considerably shorter than that when a normal driver drives by manual operation for the purpose of alleviating traffic congestion. Therefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2." Yamazaki further teaches ([0027]): "Reference numeral 30 denotes a self-driving release switch for canceling the automatic driving of the vehicle and changing the driving to manual operation by the driver, which is provided in the driver's seat." Thus, switching from automatic driving to manual operation is a deviation from the group regardless of the control of the processor, as manual operation is reliant upon a human driver rather than the processor.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Parikh in view of Jeong (US 2019/0179340 A1).

Regarding claim 3, Yamazaki and Parikh teach the aforementioned limitations of claim 2. Yamazaki further teaches:
the first deviation condition is defined as any one of the follow vehicles deviating from the group at manual driving,
Yamazaki teaches ([0068]): "In FIG. 7, (A) shows a state in which four vehicles, a vehicle 50, a vehicle 51, a vehicle 52, and a vehicle 53, are traveling in a platoon. During such platooning, the distance d1 is set between the vehicle 50 and the vehicle 51, the vehicle 51 and the vehicle 52, and the vehicle 52 and the vehicle 53. The distance d1 is an inter-vehicle distance between vehicles traveling in a platoon, which is set by an automatic driving control device. The herefore, when a vehicle running in a platoon switches from automatic driving to manual operation and tries to leave the platoon, the driving technique of a normal driver can be applied to the front and rear of the vehicle. The automatic driving control device sets so that a sufficient inter-vehicle distance is provided. A sufficient inter-vehicle distance that can be handled by such a normal driver's driving technique is defined as an inter-vehicle distance for manual operation, and the inter-vehicle distance is d2."
However, neither Yamazaki nor Parikh outright teach a second deviation condition defined as any one of the follow vehicles deviating from the group at autonomous driving. Jeong teaches a system, apparatus, and method for controlling platooning, comprising:
and the second deviation condition is defined as any one of the follow vehicles deviating from the group at autonomous driving.
Jeong teaches ([0003]): "Platooning is technology of performing autonomous driving in a state where a plurality of vehicles are located at a specified interval in a row. A leading vehicle, which is foremost in a platooning line while platooning is performed, may control one or more following vehicles which follow the leading vehicle." Jeong further teaches ([0008]): "The leading vehicle may be configured to predict a collision with an external object located in front of a driving lane of the leading vehicle. When the collision with the external object is predicted, the leading car can determine a possibility that the leading vehicle will avoid the collision based on a situation of a neighboring lane adjacent to the driving lane, and transmit information associated with the collision to the following vehicle based on the possibility that the leading vehicle The following vehicle may be configured to determine a possibility that the following vehicle will avoid its collision based on a situation of the neighboring lane in response to the transmission of the information associated with the collision and control at least a portion of braking of the following vehicle, a lane change of the following vehicle, a change of a vehicle the following vehicle will follow, or withdrawal of the following vehicle from a platooning group based on the information associated with the collision, transmitted from the leading vehicle, and the possibility that the following vehicle will avoid the collision."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki and Parikh to incorporate the teachings of Jeong to provide a second deviation condition defined as any one of the follow vehicles deviating from the group at autonomous driving. Yamazaki, Parikh, and Jeong are each directed towards the similar endeavor of vehicle platooning/following. As such, incorporating the teachings of Jeong would be advantageous, as doing so would allow for the follow vehicles to determine whether or not braking, a lane change, a leader vehicle change, or withdrawal from platooning would assist in mitigating the collision, as recognized by Jeong ([0008]). Ultimately, this beneficially reduces harm to the vehicles as well as their inhabitants.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Kumabe (US 2013/0079953 A1).

Regarding claim 12, Yamazaki teaches the aforementioned limitations of claim 11. However, Yamazaki does not outright teach, when the sub-group is set, the processor limiting the transmission of the vehicle travel information to the sub-follow vehicle. Kumabe teaches a convoy travel apparatus, comprising:
when the sub-group is set, the processor limits transmitting of the vehicle travel information to the sub-follow vehicle.
Kumabe teaches ([0093]): "Further, the leader vehicle C1 of the whole convoy is the leader vehicle of the first sub-convoy and it generates a sub-convoy ID 0. The convoy travel information is transmitted with such sub-convoy ID as well as the maximum allowable number and the sub-convoy ID included therein." Kumabe further teaches ([0095]): "The second vehicle C2 of the whole convoy becomes the following vehicle in the sub-convoy having the sub-convoy ID 0. Therefore, the convoy travel information transmitted from the vehicle C2 includes the whole convoy ID, the sub-convoy ID 0..." Kumabe even further teaches ([0096]): "The third vehicle C3 of the whole convoy becomes the following vehicle in both of two sub-convoys having the sub-convoy IDs of 0 and 1. Therefore, the convoy travel information from the third vehicle C3 includes the whole convoy ID, the sub-convoy IDs of 0, 1..." Kumabe still further teaches ([0106]): "In the example of FIG. 7, the vehicle C3 receives the convoy travel information from two leader vehicles of the sub-convoys respectively having the sub-convoy ID 0 and the sub-convoy ID 1..." Thus, the transmission of convoy travel information to the sub-follow vehicles is limited when the sub-group is set, as the vehicles transmit vehicle travel information only to the relevant convoy/sub-convoy IDs. For instance, vehicle C2 receives the information relating to sub-convoy ID 0, but not sub-convoy ID 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki to incorporate the teachings of Kumabe to provide, when the sub-group is set, the processor limiting the transmission of the vehicle travel information to the sub-follow vehicle. Yamazaki and Kumabe are both directed towards similar 

Regarding claim 15, Yamazaki teaches the aforementioned limitations of claim 11. However, Yamazaki does not outright teach selecting any one of the follow vehicles as the sub-leader vehicle based on at least one of a position, a type, a height, a length, and a speed of each follow vehicle. Kumabe teaches a convoy travel apparatus, comprising:
the processor selects any one of the follow vehicles as the sub-leader vehicle based on at least one of a position, a type, a height, a length, and a speed of each follow vehicle.
Kumabe teaches ([0095]): "Further, in the present embodiment, the leader vehicles of the sub-convoys are successively arranged, next to each other. In other words, the second vehicle C2 of the whole convoy is also the leader vehicle of the second sub-convoy, which is next to the first sub-convoy in which the vehicle C1 serves as the leader vehicle." Thus, the follow vehicles are selected as the sub-leader vehicle based on position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki to incorporate the teachings of Kumabe to provide selecting any one of the follow vehicles as the sub-leader vehicle based on at least one of a position, a type, a height, a length, and a speed of each follow vehicle. Yamazaki and Kumabe are both directed towards similar endeavors, namely that of vehicle platooning/following. Incorporating the teachings of Kumabe is advantageous, as it allows for the sequential generation of sub-groups and sub-leader vehicles based on a vehicle's sequential position in the main platoon, as recognized by Kumabe ([0094]-[0096]). This ultimately provides a streamlined method of selecting a sub-leader vehicle.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Kumabe in view of Laubinger et al. (US 2017/0344023 A1), hereinafter Laubinger.

Regarding claim 13, Yamazaki and Kumabe teach the aforementioned limitations of claim 12. However, neither Yamazaki nor Kumabe outright teach, when the sub-group is released, resuming the transmission of the vehicle travel information to the sub-follow vehicle. Laubinger teaches a platoon controller state machine, comprising:
when the sub-group is released, the transmitting of the vehicle travel information to the sub-follow vehicle is resumed.
Laubinger teaches ([0125]): "Requests to dissolve the platoon can also be identified through a check at step 1545, also performed regularly, again typically significantly faster than once per second as noted above. If a request to dissolve is received from either step 1545 or step 1550, those requests are mux′ed at step 1555 and a dissolve platoon process is initiated at step 1560." Laubinger further teaches ([0126]): "Following driver take over as shown at step 1570, a check is made at 1575 to determine whether the dissolve process is complete... Thus, if the check at 1575 yields a yes, the process can loop through mux 1585 back to step 1510 to see if further platooning is acceptable. If step 1575 yields a “no”, the process advances to step 1580 to determine whether the driver has successfully taken over. A “no” loops to step 1570 while a yes is muxed at 1585 with a yes from step 1575, and loops back to step 1510. It will be appreciated that operation of the ACC and CMS of the vehicle may operate normally when the platoon is dissolved." Laubinger even further teaches ([0164]): "Before platooning begins, the systems on each participant must verify that they are ready to participate in the platoon. In the embodiment 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki and Kumabe to incorporate the teachings of Laubinger to provide, when the sub-group is released, resuming the transmission of the vehicle travel information to the sub-follow vehicle. Incorporating the teachings of Laubinger beneficially allows for vehicles part of a dissolved platoon to rejoin a platoon if further platooning is determined to be acceptable, as recognized by Laubinger ([0126]). Thus, this arrangement would beneficially allow for the forming of another platoon, even after previously dissolving a platoon, thereby allowing for the continuation of vehicle platooning.

Regarding claim 14, Yamazaki, Kumabe, and Laubinger teach the aforementioned limitations of claim 13. However, neither Yamazaki nor Kumabe outright teach releasing the sub-group based on a distance between the sub-leader vehicle and a vehicle positioned in front of the sub-leader vehicle. Laubinger further teaches:
the processor releases the sub- group based on a distance between the sub-leader vehicle and a vehicle positioned in front of the sub-leader vehicle.
Laubinger teaches ([0200]): "But generally, if the lead truck is very close behind another vehicle… it is more likely that braking and potentially aggressive braking may be required, and it is generally not desirable to initiate platooning when such risk factors exist… Similarly, the detection of a vehicle of concern in front of the lead vehicle can trigger a dissolve, or cause the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki, Kumabe, and Laubinger to further incorporate the teachings of Laubinger to provide releasing the sub-group based on a distance between the sub-leader vehicle and a vehicle positioned in front of the sub-leader vehicle. As recognized by Laubinger, a vehicle traveling too close to the leader vehicle presents a risk ([0200]). Further incorporating the teachings of Laubinger provides a way to mitigate this risk by allowing for the release of the platoon/sub-platoon.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Mudalige (US 2010/0256852 A1).

Regarding claim 16, Yamazaki teaches the aforementioned limitations of claim 1. Yamazaki further teaches:
the processor sets any one of the follow vehicles as a next leader vehicle,
Yamazaki teaches ([0077]): "The driver operates the automatic operation release switch 32 in the driver's seat to instruct the automatic instruction release... Upon receiving this instruction, the ECU 10 of the automatic driving control device uses the inter-vehicle communication device 26 to notify the leading vehicle 50 traveling in front of the vehicle 51 canceling the automatic driving..." Yamazaki further teaches ([0078]): "Upon receiving the notification of the automatic driving cancellation information of the vehicle 51, the leading vehicle 50 notifies the vehicle 52 and the vehicle 52 traveling behind the vehicle 51 of the information that the platooning is divided due to the departure of the vehicle 51 from the platoon... The vehicle 52 and the automatic driving cancellation information of the vehicle 52 that received such a notification sets the vehicle 52 as a new leading vehicle..."
However, Yamazaki does not outright teach, when deviation of the vehicle is scheduled in the group, restricting the deviation of the vehicle until platooning is performed by the next leader vehicle. Mudalige teaches platoon vehicle management, comprising:
and when deviation of the vehicle is scheduled in the group, the deviation of the vehicle is restricted until platooning is performed by the next leader vehicle.
Mudalige teaches ([0093]): "In the case of a communications anomaly between the current Leader Vehicle and the remainder of the formation (as described below) one of the other vehicles may attempt to take the leadership position, after a wait period that is a function of that vehicle's current ambition level. To do so, it sends a "leadership request" message." Mudalige further teaches ([0094]): "If any vehicle in the current formation hears a "leadership request" from another participant, it will not itself attempt to request the leadership role for a small fixed time period, plus a wait time that is a function of its ambition level. If the former Leader Vehicle suddenly regains communications capability and receives a message from the new Leader Vehicle, it will compare the other's leadership start time with its own. If the other's start time is more recent, the former Leader Vehicle will immediately switch to the follower role and assume the position assigned to it by the new Leader Vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki to incorporate the teachings of Mudalige to provide, when deviation of the vehicle is scheduled in the group, restricting the deviation of the vehicle until platooning is performed by the next leader vehicle. Yamazaki and Mudalige are both directed towards the endeavor of vehicle platooning. Incorporating the teachings of Mudalige advantageously 

Regarding claim 17, Yamazaki and Mudalige teach the aforementioned limitations of claim 16. However, Yamazaki does not outright teach restriction of the control authority assigned to a driver boarded on the vehicle included in the restriction of the deviation of the vehicle. Mudalige further teaches:
restriction of control authority assigned to a driver boarded on the vehicle is included in the restriction of the deviation of the vehicle.
Mudalige teaches ([0093]): "In the case of a communications anomaly between the current Leader Vehicle and the remainder of the formation (as described below) one of the other vehicles may attempt to take the leadership position, after a wait period that is a function of that vehicle's current ambition level. To do so, it sends a "leadership request" message." Mudalige further teaches ([0094]): "If any vehicle in the current formation hears a "leadership request" from another participant, it will not itself attempt to request the leadership role for a small fixed time period, plus a wait time that is a function of its ambition level." Thus, by preventing an attempt to request the leadership role, control authority assigned to a driver boarded on the vehicle is restricted.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki and Mudalige to further incorporate the teachings of Mudalige to provide restriction of the control authority assigned to a driver boarded on the vehicle included in the restriction of the deviation of the vehicle. Yamazaki and Mudalige are both directed towards the endeavor of vehicle platooning. Incorporating the teachings of Mudalige advantageously prevents 'competition' between vehicles requesting leader status by implementing the .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Abe (WO 2008093890 A1).

Regarding claim 19, Yamazaki teaches the aforementioned limitations of claim 18. However, Yamazaki does not outright teach a second predetermined range which varies depending on a road on which the vehicle is driving. Abe teaches a follow-up control device that performs a follow-up control to a preceding vehicle traveling in front of the own vehicle, comprising:
the second predetermined range varies depending on a road on which the vehicle is driving.
Abe teaches ([0038]): "The inter-vehicle distance setting unit 15 for the driver preference inputs the driver-favorite inter-vehicle distance map read from the memory unit 13 and the detection value of the vehicle speed sensor 5 and the acquired information of the navigation terminal 7, and the current time zone and the current driving Select the inter-vehicle distance data according to the type of road and the current vehicle speed from the driver's favorite inter-vehicle distance map, and obtain the inter-vehicle distance... corresponding to this inter-vehicle distance data."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki to incorporate the teachings of Abe to provide the second predetermined range which varies depending on a road on which the vehicle is driving. Different road types may be constructed of different materials (e.g., asphalt, gravel, dirt, etc.), which, as one of ordinary skill in the art would recognize, would each have different effects on aspects of vehicle performance such as deceleration and braking. As such, selecting the inter-vehicle distance based .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Okamoto (US 2014/0316671 A1).

Regarding claim 20, Yamazaki teaches the aforementioned limitations of claim 18. However, Yamazaki does not outright teach, when the deviation of the follow vehicle is completed, controlling the communication unit so that the deviating vehicle is spaced apart from each other within the first predetermined range that is not the second predetermined range to perform the platooning. Okamoto teaches a platoon travel system, comprising:
when deviation of the follow vehicle is completed, the processor controls the communication unit so that the deviating vehicle is spaced apart from each other within the first predetermined range that is not the second predetermined range to perform the platooning.
Okamoto teaches ([0010]): "The platoon travel system also includes an inter-vehicle distance adjustment unit adjusting an inter-vehicle distance between the platoon vehicles at a vehicle joining time or at a vehicle departure time, the vehicle joining time defined as when a joining vehicle joins in the platoon in which the inter-vehicle distance is adjusted to the preset inter-vehicle distance by decelerating decel-target vehicles in the platoon which are traveling behind a join position that is reserved for the joining vehicle, and the vehicle departure time defined as when a departing vehicle departs from the platoon in which the inter-vehicle distance is adjusted to the preset inter-vehicle distance by decelerating decel-target vehicles in the platoon which are traveling ahead of the departing vehicle."
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamashiro (US 2013/0041567 A1) teaches a travel support apparatus for a vehicle convoy, including the reduction of an inter-vehicle distance for each of the vehicles in a convoy. Li et al. (US 2017/0329348 A1) teaches a system and method for operating a follower vehicle in a vehicle platoon, including the determination of a deviation in angular direction of travel of platooning vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/F.T.G./Examiner, Art Unit 3662 

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662